DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4-16, and 18-20 are pending and have been examined in this application. 

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 8 stated “turning one and/or”, but should be amended to state –turning on and/or—
Claim 11, line 11 stated “valves are to lengthen”, but should be amended to state    
–valves to lengthen—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 pertain to adjusting the stiffness of the one or more hydraulic cylinders. However, with the new amendment, the method set forth in the independent claim 11 does not define a mode to adjust the stiffness of the one or more hydraulic cylinders, as the previously-claimed “pressure control mode” has been deleted from the claim. Therefore, claims 14 and 15 must be amended to avoid antecedent basis issues by either first introducing the step of adjusting the stiffness of the hydraulic cylinders or deleting the limitations from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazimiers et al. (US 20150001825).
Regarding Claim 1, Kazimiers et al. discloses a method for operating a leveling manifold in a vehicle suspension system, comprising: in a position control mode (Paragraphs [0022]-[0026]), adjusting a position of one or more hydraulic cylinders (16a, 16b) independent of adjusting a stiffness of the one or more hydraulic cylinders via coordinated control of a first valve (56), a second valve (58), a third valve (60), and a fourth valve (62); adjusting the position of the one or more hydraulic cylinders includes: in a first position control mode arrangement (Pars [0022]-[0023]), turning on and/or intermittently turning off the second valve and the third valve; and turning off (the first and fourth valves remain off while the second and third valves are open) and maintaining in the off configuration the first and fourth valves to lengthen (Par [0022]) the one or more hydraulic cylinders while the stiffness (Pars [0023] and [0026]; valve 60 ensures pressure relief to maintain the pressure within a targeted range) of the one or more hydraulic cylinders is maintained in a targeted range.

Regarding Claim 13, Kazimiers et al. discloses the method, wherein adjusting the position (Pars [0022]-[0026]) of the one or more hydraulic cylinders (16a, 16b) includes tuning the first (56), second (58), third (60), and/or fourth (62) valves on or off based on position and pressure signals (Par [0026]; see 74 and 76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazimiers et al. (US 20150001825) in view of Seminara (US 20180037083).
Regarding Claim 12, Kazimiers et al. discloses the method, but does not disclose that in a pressure and position control mode, adjusting the position and stiffness of the one or more hydraulic cylinders (16a, 16b) at an overlapping time.
Seminara teaches a hydraulic suspension system (see fig. 3) for a vehicle, comprising a pressure and position control mode (Pars [0013], [0036]) in order to adjust the position and stiffness of a hydraulic actuator (14) at an overlapping time via the use of control valves (V1, V2, V3, V4).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kazimiers et al. in view of the teachings of Seminara, to include a pressure and position control mode, wherein the position and stiffness of the one or more hydraulic cylinders would be adjusted at an overlapping time, as by doing so, quick changes in the vehicle suspension regarding the position and stiffness of the hydraulic cylinders could occur, causing a more efficient response time from the leveling manifold to changes in the terrain that the vehicle would be traversing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kazimiers et al. (US 20150001825) in view of Gehlhoff et al. (US 8291925).
Regarding Claim 14, Kazimiers et al. discloses the method, wherein adjusting the stiffness (Pars [0022]-[0026]) of the one or more hydraulic cylinders (16a, 16b) includes turning the first (56), second (58), third (60), and/or fourth (62) valves on or off based on signals (Par [0026]; see 74 and 76) from a pressure sensor (76) coupled to a second hydraulic line (see fig. 1) extending between a piston (see 16a, 16b) and the fourth valve (62), and a first hydraulic line (see fig. 1) extending between a rod (see 16a, 16b) and the second valve (58).
However, Kazimiers et al. does not disclose a second pressure sensor coupled to the first hydraulic line extending between the rod and the second valve.
Gehlhoff et al. teaches a hydraulic suspension system (see fig. 1) for a vehicle, comprising a first pressure sensor (40) coupled to a first hydraulic line (see 42) and extending to a rod (see 34) of a hydraulic cylinder (28), and a second pressure sensor (24) coupled to a second hydraulic line (see 26) and extending to a piston (see 30, 32) of the hydraulic cylinder.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the leveling manifold of Kazimiers et al. in view of the teachings of Gehlhoff et al. to include a second pressure sensor coupled to the first hydraulic line extending between the rod and the second valve, as by doing so, the combination of pressure sensors detecting the pressure in both the rod-side and the piston-side of the hydraulic cylinders would, during a malfunction of one of the two sensors, at a minimum, permit an operator of the vehicle to complete the job in progress (Gehlhoff et al.; Column 4, lines 20-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kazimiers et al. (US 20150001825) in view of Bauer et al. (US 20050067239).
Regarding Claim 15, Kazimiers et al. discloses the method, comprising adjusting the stiffness (Pars [0022]-[0026]) of the one or more hydraulic cylinders (16a, 16b).
However, Kazimiers et al. does not disclose adjusting the stiffness while vehicle speed is greater than a threshold value.
Bauer et al. teaches a hydraulic suspension system (see fig. 1) for a vehicle, comprising a method of adjusting the stiffness (Par [0040]) of hydraulic cylinders (10, 12) as a function of vehicle speed.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kazimiers et al. in view of the teachings of Bauer et al. to adjust the stiffness of the hydraulic cylinders as a function of vehicle speed, such that adjusting the stiffness occurred when vehicle speed was greater than a threshold value, as by doing so, the suspension characteristics of the vehicle could be individually adjusted to different driving and operating uses, automatically and in an optimal fashion (Bauer et al.; Par [0014]).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-2, 4-10, 16, and 18-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616